Case 1:19-cv-00632-TSE-JFA Document 4 Filed 06/26/19 Page 1 of 2 PageID# 155



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


  SVETLANA LOKHOVA                               )
                                                 )
         Plaintiff,                              )
                                                 )
  v.                                             )              Case No. 1:19-cv-632-TSE
                                                 )
                                                 )
  STEFAN A. HALPER                               )
       et al                                     )
                                                 )
         Defendants.                             )
                                                 )


       FINANCIAL INTEREST DISCLOSURE STATEMENT
         Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Local Civil Rule

  7.1(A)(1) of the United States District Court for the Eastern District of Virginia and to

  enable Judges and Magistrate Judges to evaluate possible disqualification or recusal, the

  undersigned counsel for Plaintiff, Svetlana Lokhova, in the above captioned action,

  certifies that there are no parents, trusts, subsidiaries and/or affiliates of said party that

  have issued shares or debt securities to the public.



  DATED:         June 26, 2019



                              Signature of Counsel on Next Page




                                                1
Case 1:19-cv-00632-TSE-JFA Document 4 Filed 06/26/19 Page 2 of 2 PageID# 156



                          SVETLANA LOKHOVA



                          By:   /s/ Steven S. Biss
                                Steven S. Biss (VSB # 32972)
                                300 West Main Street, Suite 102
                                Charlottesville, Virginia 22903
                                Telephone:      (804) 501-8272
                                Facsimile:      (202) 318-4098
                                Email:          stevenbiss@earthlink.net

                                Counsel for the Plaintiff




                                       2
